DETAILED ACTION
Applicant: WHITE, Curtis P.
Assignee: Child Mind Institute, Inc.
Attorney: David B. Lindenbaum (Reg. No.: 51,951)
Filing: Request for Reconsideration filed 24 May 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-25 are currently pending before the Office.  No claims have been further amended in this Request for Reconsideration.

Response to Arguments
Unpersuasive Arguments - §§102,103 Rejections 
Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive.
The Applicant’s argue that “Paragraph [0092] states that ‘an indication indicative of an extent of a physiological response may be provided to the user,’ but it does not discloses exporting to a receiving device data corresponding to the position of the device . . . none of the other cited paragraphs discloses exporting to a receiving device data corresponding to the position of the device as determined by the machine learning algorithm, as recited in Claims 1, 12, and 22” (App. Arg., Pgs. 2-4).  The Examiner respectfully disagrees with respect to claims 1 and 22.  The claims require “export to a receiving device data corresponding to the position of the device” without limiting the “data” or the type, scale, or orientation of the “position of the device” which is previously defined as being “relative to a user of the device”.  Tzvieli et al. discloses determining the position of the device by monitoring the movement of the device relative to the user (Tzvieli et al.: ¶¶87-89 an indication may be received that the [device] has moved with respect to the ROI [located on the user], such as a movement greater than a threshold that may be between one millimeter and a few centimeters) if movement is detected or the position has changed beyond a threshold then the system will refrain from detecting the physiological response and/or alerting about it until receiving an indication that the [device] has returned to their original position (¶88).  The device determines if a user has experienced physiological response (¶91) based on measurements of thermal sensors (10,12) that rely on all of: a proximity sensor (65), a relative position sensor (¶122), and processors (16,17) that utilize a machine learning algorithm to analyze the physiological response based on measurements that ensure that the position of the device has maintained stability (¶¶88-89).  The “data corresponding to the position of the device” is inherent to the generating an “indication”/data that may be forwarded to a “device of the user such as a smartphone or a smartwatch” (¶92).  The cited art discloses monitoring a change in position that is monitored for “movement that is greater than a threshold that be between one millimeter and a few centimeters” (Tzvieli et al.: ¶88), which reads on the claims as currently written since “data corresponding to the position of the device as determined by the machine learning algorithm” is broad enough to correspond to thermal measurements for determining an indication of a physiological response detected by a machine learning based model that is predicated on a position being monitored for changes that would affect the thermal measurements.  If the “data” was amended to “a three-dimensional position in space corresponding to the position of the device”, similar to language in claims 6 and 12, then it would get around the cited art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-5, 11, 22, and 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tzvieli et al. (US Pub. 2017/0095157 w/ priority to 08 August 2016).
Regarding claim 1, Tzvieli et al. discloses a device for determining position (Tzvieli et al.: Figs. 1a-1b frame 15; Figs. 2a-2b; Figs. 19a-19b sensor 65; ¶¶374-378 – device includes sensors to determine position on face and compensate results) comprising:  
a thermal sensor (Figs. 1a-1b thermal cameras 10,12,22,24,28; Figs. 19a-19b thermal cameras 10,12; ¶28 thermal camera is based on an uncooled thermal sensor, such as a thermopile,) configured to output temperature data related to the temperature of an object in a field of view of the thermal sensor (Figs. 1a-1b region of interest (ROI) 11,13,23,25,29,41,42; Figs. 2a-2b; Figs. 19a-19b ROI 11,13,11’,13’; ¶¶178-179); 
a proximity sensor (Figs. 19a-19b sensor 65; ¶374 sensor 65 that may be, for example, a visible-light camera or a range finder.); 
a relative position sensor (¶122 system may include one or more elements, such as a gyroscope, an accelerometer; ¶335); 
a memory (¶200 memory; ¶¶404-410) containing machine-readable medium comprising machine executable code (¶200; ¶¶404-410 functionality may involve a computer program that includes one or more instructions or code stored or transmitted on a computer-readable medium and executed by one or more processors.); and 
one or more processors coupled to the memory, said one or more processors configured to execute the machine executable code (Figs. 1a-1b wearable processor 16 non-wearable processor 17; ¶200; ¶¶404-410), wherein the machine executable code causes the one or more processors to: 
receive a set of sensor data comprising data output from the thermal sensor (¶122 each camera may be configured to take measurements of the same regions of interest (ROI) or different ROIs on a user's face; ¶¶371-374), the proximity sensor (¶371 – range finder), and the relative position sensor (¶122 – gyroscope and accelerometer; ¶371; ¶374); 
process the set of sensor data using a machine learning algorithm (¶¶80-81 machine-learning based model based on labeled training data . . . labels may be generated using various approaches . . . utilizing additional sensors . . . a neural network, . . . other models of other types of machine learning classification and/or prediction approaches; ¶89 – relative movement utilized to generate machine-learning-based model; ¶227; ¶328 – neural network) to determine a position of the device relative to a user of the device (Figs. 19A-19B; ¶¶87-89; ¶371; ¶374 movement of the frame causes a distance 66 to emerge between the frame and the face, which is detected by the sensor 65; ¶383 – identify relative movement between the camera and face correspond to “position of the device relative to a user of the device”); and 
export to a receiving device data (¶80 machine learning; ¶92 forwards indication to smartphone and provides indication to user; ¶119 – wearable processor communicates with non-wearable processor; ¶207) corresponding to the position of the device (¶¶57-58 – thermal cameras and thermal measurements; ¶¶87-89; ¶267 – data viewable on a screen; ¶371 – position of the device; ¶¶374-375 – based on distance data the processor may take various actions using the machine learning to make a determination; ¶383) as determined by the machine learning algorithm (¶80; ¶89; ¶92; ¶119; ¶207).

Regarding claim 2, Tzvieli et al. further discloses wherein the set of sensor data comprises multiple sensor readings from each of the thermal sensor (Tzvieli et al.: ¶29 – maintain thermal cameras pointed at ROI to take continuous readings; ¶¶96-98), the proximity sensor (¶88 – detecting movement in video camera discloses continuous readings; ¶122; ¶¶371-374), and the relative position sensor (¶122; ¶335 – detecting movement and estimation of user’s physical activity level inherently discloses continuous monitoring and processing of data from the multiple different sensors).
Regarding claim 3, Tzvieli et al. further discloses wherein the machine learning algorithm comprises a neural network (Tzvieli et al.: ¶81; ¶328).
Tzvieli et al. further discloses wherein the thermal sensor comprises three thermopiles (Tzvieli et al.: Figs. 1a-1b thermal cameras 10,12,22,24,28; ¶¶27-33 – thermopiles; ¶¶152-153 - first-fourth thermal cameras).
Regarding claim 5, Tzvieli et al. further discloses wherein each thermopile is oriented in a direction that is not parallel to the orientation of any of the other thermopiles (Tzvieli et al.: Figs. 1a-1b thermal cameras 10,12,22,24,28 frame 15 – cameras on frame are curved and pointed different directions such that they are “not parallel” with any other thermopile; ¶¶27-33 – thermopiles; ¶¶152-153 - first-fourth thermal cameras).
Regarding claim 11, Tzvieli et al. further discloses wherein the relative position sensor is an accelerometer or a gyroscope (Tzvieli et al.: ¶122; ¶335).
Regarding claim 22, Tzvieli et al. discloses a device for determining position (Tzvieli et al.: Figs. 1a-1b frame 15; Figs. 2a-2b; Figs. 19a-19b sensor 65; ¶¶374-378) comprising:  
at least three thermal sensors (Figs. 1a-1b thermal cameras 10,12,22,24,28; ¶¶27-33; ¶¶152-153) configured to output temperature data related to the temperature of an object in a field of view of the at least three thermal sensors (Figs. 1a-1b region of interest (ROI) 11,13,23,25,29,41,42; Figs. 2a-2b; Figs. 19a-19b ROI 11,13,11’,13’; ¶¶178-179); 
a relative position sensor (¶122 – gyroscope/accelerometer; ¶335); 
a memory (¶200 memory; ¶¶404-410) containing machine-readable medium comprising machine executable code (¶200; ¶¶404-410); and 
one or more processors coupled to the memory, said one or more processors configured to execute the machine executable code (Figs. 1a-1b wearable processor 16 non-wearable processor 17; ¶200; ¶¶404-410), wherein the machine executable code causes the one or more processors to: 
receive a set of sensor data comprising data output from the at least three thermal sensors (Figs. 1a-1b thermal cameras 10,12,22,24,28; ¶122 each camera may be configured to take measurements of the same regions of interest (ROI) or different ROIs on a user's face; ¶¶371-374), and the relative position sensor (¶122 – gyroscope and accelerometer; ¶371; ¶374
process the set of sensor data using a machine learning algorithm to determine a position of the device relative to a user of the device (¶¶80-81; ¶89; ¶227; ¶328); and 
export to a receiving device data (¶80 machine learning; ¶92 forwards indication to smartphone and provides indication to user; ¶119 – wearable processor communicates with non-wearable processor; ¶207) corresponding to the position of the device (¶¶57-58 – thermal cameras and thermal measurements; ¶¶87-89; ¶267 – data viewable on a screen; ¶371 – position of the device; ¶¶374-375 – based on distance data the processor may take various actions using the machine learning to make a determination; ¶383) as determined by the machine learning algorithm (¶80; ¶89; ¶92; ¶119; ¶207).

Regarding claim 24, Tzvieli et al. further discloses the device further comprising a proximity sensor (Tzvieli et al.: Figs. 19a-19b sensor 65; ¶374 - range finder.).
Regarding claim 25, Tzvieli et al. further discloses wherein the relative position sensor is an accelerometer or a gyroscope (Tzvieli et al.: ¶122 – gyroscope and accelerometer; ¶371; ¶374).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli et al. (US Pub. 2017/0095157 w/ priority to 08 August 2016).
Tzvieli et al. discloses the device of claim 22, and discloses multiple thermopiles (Tzvieli et al.: Figs. 1a-1b thermal cameras 10,12,22,24,28; ¶¶27-33; ¶¶152-153) and discloses utilizing a 16X4 thermopile array (¶27 - 16×4 thermopile array is an example of a thermopile based focal-plane array (FPA) that may be utilized by some of the disclosed embodiments), but is silent regarding there being 18 thermopiles.  In view of the ability to obtain physiological response from a person using thermopiles arranged completely around the glasses or head mounted system, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place 18 thermopiles around the head mounted system to monitor physiological responses of a human face as disclosed in Tzvieli et al. at Paragraph 64.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli et al. (US Pub. 2017/0095157 w/ priority to 08 August 2016) as applied to claims 1 and 13, respectively, above, and further in view of Wong et al. (US Pub. 2013/0069985).
Regarding claim 7, Tzvieli et al. discloses the device of claim 1 incorporating a range finder proximity sensor including an emitter and sensor (Tzvieli et al.: ¶371 – range finder), however it fails to disclose a proximity sensor including an infrared sensor.
In a related field of endeavor, Wong et al. discloses a wearable computer incorporated into a head mounted system (Wong et al.: Figs. 3A-3C head mounted display (HMD) 200 lens elements 210,212 side-arms 220,222; Abstract) including a proximity sensor and an infrared range finder (Figs. 3A-3C camera 232; ¶67 camera 232 may further include a range-finder function that can determine a distance to an object, such as a target device, in its field of view. For example, camera 232 may include . . . an infrared range-finder.).
In view of the ability to determine distance to an object using a head mounted display using invisible radiation as is disclosed in Wong et al. at Paragraph 67, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wong et al. with the teachings of Tzvieli et al. to utilize infrared radiation for determining distance to an object within an infrared range finder since infrared would invisible to outside observers.

Wong et al. further discloses wherein the infrared sensor is capable of emitting and receiving infrared radiation (Wong et al.: ¶67 – IR range-finder inherently includes an IR emitter and receiver).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli et al. (US Pub. 2017/0095157 w/ priority to 08 August 2016) as applied to claim 1, above, and further in view of Harvey et al. (US Pub. 2018/0173323 w/ priority to 14 November 2016).
Regarding claim 9, Tzvieli et al. discloses the device of claim 1, and further discloses that they could be used for a virtual reality system (Tzvieli et al.: ¶128 frame may be any of the HMS' frames described herein, such as a frame of eyeglasses or part of a system comprising a head-mounted display (e.g., an augmented reality system, a virtual reality system, or a mixed reality system)), however, it fails to disclose the receiving device is a video game console.
In a related field of endeavor, Harvey et al. discloses a device and system for detecting position, objects, and user interactions (Harvey et al.: Figs. 1B-1E; Abstract) including: an infrared proximity sensor (Figs. 1B-1E head mounted display 8 sensors 108,110 webcam 114 security camera 116 camera 142; ¶16; ¶20; ¶74; ¶209 – infrared light barriers; ¶218; ¶250) and a relative position sensor (¶99 - acceleration sensors) including machine executable code (¶69 processor can be configured using machine readable instructions stored on a memory; ¶¶264-265) causing one or more processors (Fig. 1B computer 4; ¶¶264-265) to output data to a video game console and the receiving device is a video game console (¶97 – game console system; ¶¶104-105; ¶109; ¶¶186-192 – Virtual Reality (VR) game; ¶¶206-207) said data indicating the position of the device (Figs. 1B-1E head mounted display 8 sensors 108,110 webcam 114 security camera 116 camera 142; ¶16; ¶20; ¶24 location of the physical peripheral input device can be determined within a three-dimensional space; ¶66; ¶85; ¶146).
In view of the ability to utilize a tracking subsystem to sense a user and devices within a physical environment for interfacing with a virtual reality computer simulation as is disclosed in Harvey et al. at Paragraphs 5-6 & 186-192, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harvey et al. with the teachings Tzvieli et al. to obtain virtual reality gaming utilizing the tracking subsystem for input into a game console system.

Regarding claim 10, Harvey et al. further discloses wherein the machine executable code further causes the one or more processors to output data (Harvey et al.: ¶69; ¶¶264-265) wherein the receiving device is a surgery simulator (¶64 medical procedure simulation & surgery; ¶207), said data indicating the position of the device (Figs. 1B-1E head mounted display 8 sensors 108,110 webcam 114 security camera 116 camera 142; ¶16; ¶20; ¶74; ¶209; ¶218; ¶250).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 6 and 12, the closest prior art references are:
Tzvieli et al. – which discloses a device for collecting thermal measurements of a person’s face using infrared thermopiles (10,12), a proximity sensor (65), a relative position sensor (¶122), and a neural network (¶328) that utilizes the thermal measurements to detect a physiological response with the proximity and relative position sensors tracking the positon of the device to create a data set (¶88).

    PNG
    media_image1.png
    403
    470
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    387
    471
    media_image2.png
    Greyscale

Tzvieli et al. only discloses monitoring position to see if movement exceeds a threshold and does not disclose determine a three-dimensional position in space (claims 1 & 12) and export to a receiving device data corresponding to the position of the device as determined by the machine learning algorithm.
Hyde et al. (US Pub. 2016/0015280) – which discloses epidermal electronics devices (Hyde et al.: Fig. 6 devices 100) attached to a user’s body (680) for monitoring and facilitating an exercise routine for the user (Abstract) including a thermal sensor (¶80) for measuring a body portion temperature (¶156), a proximity sensor (¶124), a relative positon sensor (¶58 accelerometer) and an algorithm to estimate orientation, rotation, and position of the user’s body using multiple epidermal electronic devices (Fig. 7).  However, Hyde et al. fails to disclose process the set of sensor data using a machine learning algorithm, it fails to disclose a position of the device relative to a user of the device (claim 6) or determine an angular and a three-dimensional position of the device (claim 12), and it fails to disclose export to a receiving device data corresponding to the position of the device as determined by the machine learning algorithm.

    PNG
    media_image3.png
    757
    517
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    847
    598
    media_image4.png
    Greyscale

Mantyjarvi et al. (US Pub. 2002/0006807) – which discloses a device for determining position of an object or finger for creating a virtual keyboard (Mantyjarvi et al.: Abstract) with infrared emitters and infrared detectors (12a-12f) and a neural network (33) for processing the data (Abstract).  However, Mantyjarvi et al. fails to disclose a relative position sensor, it fails to disclose it fails to disclose a position of the device relative to a user of the device (claim 6) or determine an angular and a three-dimensional position of the device (claim 12), and it fails to disclose export to a receiving device data corresponding to the position of the device as determined by the machine learning algorithm.

    PNG
    media_image5.png
    401
    604
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    314
    569
    media_image6.png
    Greyscale

Furthermore, there isn’t any teaching or motivation for a device (claim 1) or a system (claim 12) for determining position including a thermal sensor detecting temperature of an object in a field of view, a proximity sensor, a relative position sensor (claim 1)/accelerometer (claim 12), a memory, a processor configured to receive a set of sensor data output from the thermal sensor, the proximity sensor, the relative position sensor (claim 1)/accelerometer (claim 12), process the set of sensor data using a machine learning algorithm to determine a position of the device relative to a user of the device (claim 6) or determine an angular and a three-dimensional position of the device (claim 12); and export to a receiving device data corresponding to the position of the device as determined by the machine learning algorithm, in combination with the other claimed elements.  Claims 13-21 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/JEREMY S VALENTINER/Examiner, Art Unit 2884